DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 August 2021 has been entered.

Status of the Claims
Claims 1-34, 46-47 and 53-56 are cancelled.
Claims 35-45, 46-52 and 57 are pending.
Claims 35-45, 46-52 and 57 are rejected.
Claims 35 and 48 are objected to.
 
Applicant’s Response

Applicant's response, filed on 2 August 2021 has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
In this Office action the text presented in italics pertains to the Applicant’s explicit recitations in the Claims as amended in the response filed on 2 August 2021, in the Specification as originally filed on 12 of July 2016 and in the amendment to the Specification filed on 22 September 2017.

Priority
 	This Application is a Divisional application of US 13/831,721 filed on 15 March 2013, now abandoned, which is a continuation application of US 12/742,858 filed 23 August 2010, now US 8,414,488, which is the US National Stage of International Application PCR/IL2007/0013936 filed 13 November 2007.
Acknowledgment is made of Applicant’s claim for priority to International Application PCR/IL2007/0013936 filed 13 November 2007. Priority is acknowledged and granted for each of claims 35-45, 46-52 and 57 herein.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The information disclosure statement (IDS) submitted on 24 August 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. A signed copy of the document is included with this Office Action.


Specification
The Specification filed on 12 July 2016 was previously considered. However, upon further review the following informalities have identified.
The terms “index value” and “condition-index value” (without a hyphen between index and value) and the terms “index-value” and “condition-index-value” (with a hyphen between index and value) are used inconsistently throughout the Specification. See, for example pages 4 through 8. The Applicant is asked to amend the Specification to use either of these two formats.
At page 4, fourth paragraph; page 5, last paragraph and pages 25-27 the terms “EtCO2” and “SpO2” should be replaced with “EtCO2 and SpO2” as these are the terms used throughout the Specification.
At page 8, line 13 the term “oxymeter” should be replaced with “oximeter”.
At page 12, line 21, second paragraph there is an extra comma (,) between “spirometry readings” and O2 saturation.
At page 13 first paragraph, the term “SpO2” should be replaced with “SpO2” since this is the term used throughout the Specification.
Page 17 refers to equations for Y1, Y2, Y3, and Y4 as follows:
Y1=8E-06x3-0.0015x2+0.0724X-0.0496,
Y2=4E-05x3-0.0043x2+0.1231X-0.0378,
Y3=-2E-05x3+0.004x2-0.2778X+6.1214, and 
Y4=8E-07x3-0.0003x2+0.0406X-0.4389.
The equations lack appropriate parentheses to group the terms and define the order of the algebraic operations and should be presented with italics font type. Further, the number after “E” should be presented as a superscript. It is also suggested to incorporate a numerical identifier for each of the equations.
At page 17, last line the term “IP” should be replaced with “PI” since it refers to the “Pulmonary/Respiratory Index value” (PI). See the Specification at page 13, last paragraph.
At page 18, the equation for “PI” should be presented with italics font size.
	At page 22, line 4 the term “CO2” should be replaced with “CO2” and the term “wave form” should be replaced with “waveform” as these are the terms used throughout the Specification.
At page 23, line 11 the term “SpO2” should be replaced with “SpO2” since this is the term used throughout the Specification.
Appropriate correction is required.

Claim Objections
Claims 35 and 48 are objected to because of the following informalities:  
In claim 35, line 4 the term “capnogram” should be preplaced with “capnograph” because the claim refers to sensors and devices. A capnogram is the waveform produced by a capnograph.  For examination purposes, the claim will be interpreted as requiring a capnograph. 
Claim 35, lines 11-13 recites: “determine respective continuous medical significance levels of each respective physiological parameter, wherein the continuous medical significance levels are determined by correlating the respective physiological parameter of a physical condition of a patient with that of a normal level of the respective physiological parameter of the physical condition of the patient.”
It is understood that the continuous medical significance levels recited in line 12 correspond to the “respective continuous medical significance levels” recited in line 11 since there are the levels being determined. For consistency of the claim terminology, the Examiner suggests amending line 12 to recite “wherein the respective continuous medical significance levels are determined....”.
Claim 35, lines 16-19 recites: “continuously computing an index-value based on the integration of the respective medical significance levels, wherein the integration of the respective continuous medical significance levels comprises multiplying the respective continuous medical significance levels of each respective physiological parameter with each other.”
It is understood that the “respective medical significance levels” recited in line 17 correspond to the “respective continuous medical significance levels” recited in line 17-18 since these are the levels being integrated. For consistency of claim terminology, the Examiner suggests amending lines 16-17 to recite “based on the integration of the respective continuous medical significance levels”.
In claim 48, the recitation of “to compute a trend in the index-value” is grammatically incorrect. The claim should be amended as “to compute a trend [[in]] of the index-value”.
Appropriate correction is required.

Claim Interpretation of non-limiting recitations
The following recitations in the claims are not considered as limiting the scope of the claimed device for the reasons stated herein:
In claim 35, lines 20-21 the recitation of: “....to generate a reliability index by which a reliability of the index-value is assessed” is directed to an intended outcome of inspecting the waveform performed by the computing unit and to an intended use of the reliability index. This recitation does not limit the scope of the claimed device because it does not positively recite that the computing unit is configured to generate a reliability index and to assess the reliability of the index-value based on the reliability index. If the Applicant’s intention is to set forth that the computing unit is configured to generate a reliability index and to assess the reliability of the index-value based on the reliability index, the claim should be amended accordingly.
In claim 35, lines 23-24 the recitation that the breath flow measuring device is “operable to measure breath flow of the patient” is interpreted as a breath flow measuring device which is “capable of” measuring breath flow. 
In claim 35, lines 24-25, the recitation that the measured breath flow is “for use in refining and improving the reliability index and in revealing a measurement noise and artifact” is directed to an intended use of the measured breath flow. This recitation does not limit the scope of the claimed device because it does not positively recite that the computing unit is configured to refine and improve the reliability index and to reveal a measurement noise and artifact. If the Applicant’s intention is to set forth that the computing unit is configured to refine and improve the reliability index and to reveal a measurement noise and artifact based on the measured breath flow, the claim should be amended accordingly.
In claim 57 the recitation that “one of the multiplied respective medical significance levels is associated with a heart rate parameter if at least one of the other multiplied respective continuous medical significance levels is 0.8 or less” is directed to informing the condition for including a medical significance level associated with a heart parameter as one of the multiplied respective medical significance levels. This recitation does not limit the scope of claim 35, from which claim 57 depends, because it does not limit the claimed device neither structurally nor functionally. The claim does not recite that the device is configured to determine whether a respective continuous medical significance level is 0.8 or less and that the device is configured to include a respective medical significance level associated with a heart rate parameter based on said determination.

Claim Interpretation of the term “continuous medical significance level”
The Speciation filed on 12 July 2016 describes the concept of “medical significance levels” as values related to a particular physiological parameter. See for example page 17, lines 13-18 which describes:
“FIG.1 C illustrates an exemplary graph which depicts the medical significance levels of the SpO2 parameter. As shown in FIG. 1C, the Y-axis is the ordinary level, in a scale of 0 to 1. The X-axis is the SpO2 percentile. The medical significance curve is depicted as the correlation curve 110 between the ordinary level and the SpO2 and the calculated curve 114 that best correlates to the medical significance curve.”

The Specification does not provide a specific definition for the term “continuous medical significance level”. The dictionary meaning of continuous (adj) is uninterrupted in time, sequence, substance, or extent. As such, the broadest most resonable interpretation of the term “continuous medical significate level” is that of level or value uninterrupted in time, sequence, substance, or extent.  This interpretation will be relied on for the purpose of the examination of the claims herein.

Claim Interpretation under 35 USC § 112(f) 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“commuting unit configured to: continuously receive the respective physiological parameters as measured by the two or more sensors and devices; 
determine respective continuous medical significance levels of each respective physiological parameter as they are continuously received, wherein the continuous medical significance levels are determined by correlating the respective physiological parameter of a physical condition of a patient with that of a normal level of the respective physiological parameter of the physical condition of the patient;
continuously compute an index-value based on the integration of the respective medical significance levels, wherein the integration of the respective continuous medical significance levels comprises multiplying the respective continuous medical significance levels of each respective physiological parameter with each other; and
 inspect the waveform to generate a reliability index by which a reliability of the index value is assessed” in claim 35, lines 8-21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The “computing unit” in claim 35 configured to perform the recited specific functions in claim 35 is interpreted under 35 U.S.C. 112 sixth paragraph as a computer-implemented means plus function limitation since the “computing unit” is a generic placeholder that is coupled with functional language. While the Specification does not describe what the “computing unit” is, the broadest most resonable interpretation of this term is that it includes at least a general purpose computer configured to perform the recited functions.
MPEP section 2181 (II)(B) sets forth that for a computer-implemented means-plus-function claim limitation invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, a general purpose computer is usually only sufficient as the corresponding structure for performing a general computing function (e.g., “means for storing data”), but the corresponding structure for performing a specific function is required to be more than simply a general purpose computer or microprocessor. In In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316, 97 USPQ2d 1737, 1747 (Fed. Cir. 2011) (citations omitted), the court stated: 
Those cases involved specific functions that would need to be implemented by programming a general purpose computer to convert it into a special purpose computer capable of performing those specified functions. By contrast, in the seven claims identified above, Katz has not claimed a specific function performed by a special purpose computer, but has simply recited the claimed functions of ‘processing,’ ‘receiving,’ and ‘storing.’ Absent a possible narrower construction of the terms ‘processing,’ ‘receiving,’ and ‘storing,’ discussed below, those functions can be achieved by any general purpose computer without special programming. As such, it was not necessary to disclose more structure than the general purpose processor that performs those functions. Those seven claims do not run afoul of the rule against purely functional claiming, because the functions of ‘processing,’ ‘receiving,’ and ‘storing’ are coextensive with the structure disclosed, i.e., a general purpose processor. 

To claim a means for performing a specific computer-implemented function and then to disclose only a general purpose computer as the structure designed to perform that function amounts to pure functional claiming. Aristocrat, 521 F.3d 1328 at 1333, 86 USPQ2d at 1239. In this instance, the structure corresponding to a 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph claim limitation for a computer-implemented function must include the algorithm needed to transform the general purpose computer or microprocessor disclosed in the specification. Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239; Finisar Corp. v. DirecTV Group, Inc., 523 F.3d 1323, 1340, 86 USPQ2d 1609, 1623 (Fed. Cir. 2008); WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999). The corresponding structure is not simply a general purpose computer by itself but the special purpose computer as programmed to perform the disclosed algorithm. Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239. Thus, the specification must sufficiently disclose an algorithm to transform a general purpose microprocessor to the special purpose computer. See Aristocrat, 521 F.3d at 1338, 86 USPQ2d at 1241. (“Aristocrat was not required to produce a listing of source code or a highly detailed description of the algorithm to be used to achieve the claimed functions in order to satisfy 35 U.S.C. § 112 ¶ 6. It was required, however, to at least disclose the algorithm that transforms the general purpose microprocessor to a ‘special purpose computer programmed to perform the disclosed algorithm.’” (quoting WMS Gaming, 184 F.3d at 1349, 51 USPQ2d at 1391.)) An algorithm is defined, for example, as “a finite sequence of steps for solving a logical or mathematical problem or performing a task.” Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002. Applicant may express the algorithm in any understandable terms including as a mathematical formula, in prose, in a flow chart, or “in any other manner that provides sufficient structure.” Finisar, 523 F.3d at 1340, 86 USPQ2d at 1623; see also Intel Corp. v. VIA Techs., Inc., 319 F.3d 1357, 1366, 65 USPQ2d 1934, 1941 (Fed. Cir. 2003); In re Dossel, 115 F.3d 942, 946-47, 42 USPQ2d 1881, 1885 (Fed. Cir.1997); Typhoon Touch Inc. v. Dell Inc., 659 F.3d 1376, 1385, 100 USPQ2d 1690, 1697 (Fed. Cir. 2011); In re Aoyama, 656 F.3d at 1306, 99 USPQ2d at 1945. 
The sufficiency of the algorithm is determined in view of what one of ordinary skill in the art would understand as sufficient to define the structure and make the boundaries of the claim understandable. See Noah, 675 F.3d at 1313, 102 USPQ2d at 1417. 
In the instant case, algorithms for continuously receiving physiological parameters and algorithms for inspecting waveforms generated by a pulse oximeter, a capnograph, a spirometer, a heart rate sensor, a blood pressure sensor, an ECG, an EEG and an ultrasound are known in the art. The algorithms for determining medical significance levels of the measured physiological parameters and the algorithm for computing an index-value based on the medical significance levels are disclosed in the Specification filed on 12 July 2016 at pages 16-18. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 35-45, 46-52 and 57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This is a new grounds of rejection and is based on further consideration of the claims herein.
In claim 35, lines 13-14 the recitation of “the respective physiological parameter of a physical condition of a patient” lacks antecedent basis in the claim because claim 35 does not recite that the respective physiological parameter measured is related to “a physical condition” of the patient. Claim 35, lines 1-7 refers to a “respective physiological parameter of a patient” and there is no recitation in the claim that the “respective physiological parameters” are related to “a physical condition” of the patient. If the Applicant’s intention is to set forth that the measured physiological parameters of the patient pertain to “a physical condition” of the patient the claim should be amended accordingly. Clarification is requested.
Claim 35, lines 21-22 recites: “wherein the index-value and the reliability index are cooperatively indicative of a pulmonary and/or cardiac status of the patient”.
The recitation that both, the index-value and the reliability index are indictive of a status of the patient is unclear. As explained in the section of claim interpretation of non-limiting recitations above, in claim 35, lines 20-21, the recitation of “....to generate a reliability index by which a reliability of the index-value is assessed” is directed to an intended outcome of inspecting the waveform performed by the computing unit and does not limit the scope of the claimed device because it does not positively recite that the computing unit is configured to generate a reliability index. Since there is no actual reliability index being generated, the claim is unclear as to what is the other parameter which, along with the index value, cooperatively indicates a pulmonary and/or cardiac status of the patient.
To obviate this rejection, the Examiner suggests amending the claim to recite a positive active step of generating a reliability index. Clarification is requested.
For examination purposes prior art teaching or suggesting an index-value that indicates a pulmonary and/or cardiac status of the patient will be interpreted as meeting the claimed limitation.
 Claims 36-45, 46-52 and 57 are rejected for depending on a rejected base claim.

35 USC §112(b) Rejections-Response to Arguments
Applicant’s arguments filed on 2 August 2021 have been considered. A new grounds of rejection based on further consideration of the claims has been set forth.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 35-45, 46-52 and 57 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more.
This is a new grounds of rejection and is based on further consideration of the claims.
The updated Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January 7, 2019 at 50) (hereinafter the “Guidance”) and the October 2019 Update: Subject Matter Eligibility (“October 2019 Update”) articulates the following to evaluate subject matter eligibility:
(1)       Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One” of the Guidance)?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)?
(2B) If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?
(1): “Yes” the claims are drawn to a medical monitoring device. As such, the claims fall into one of the fours statutory categories of invention.
(2A)(1): The claims directed to the following judicially recognized exceptions: 
Independent Claim 35 (device) is directed to the following judicial exceptions:
A. Abstract ideas as mental concepts:
“determine respective continuous medical significance levels of each respective physiological parameter as they are continuously received, wherein the continuous medical significance levels are determined by correlating the respective physiological parameter of a physical condition of a patient with that of a normal level of the respective physiological parameter of the physical condition of the patient” and “inspect the waveform to generate a reliability index”. 
B. Abstract ideas as mathematical concepts:
“continuously computing an index-value based on the integration of the respective medical significance levels, wherein the integration of the respective continuous medical significance levels comprises multiplying the respective continuous medical significance levels of each respective physiological parameter with each other”.
Dependent claim 48 (device) recites the following abstract idea which encompasses a mathematical concept:
“compute a trend in the index-value”.
Dependent claim 49 (device) recites the following abstract idea which encompasses a mathematical concept:
“determine a pause frequency parameter from the waveform”.
In claim 35 the step of determining continuous medical significance levels by correlating physiological parameters with a corresponding normal level is a process that, under its broadest reasonable interpretation, cover its performance in the mind. Lacking any recitation of the extent or the nature of the physiological parameters being correlated to a normal level, the determination of the medical significance levels is a process that can be practically performed in the mind. Likewise, the human mind is capable of inspecting a waveform and therefore this is a process, that under its broadest resonable interpretation covers its performance in the mind. In claim 35 other than reciting a “computing unit” to perform said processes, nothing in the claims preclude said steps from practically being performed in the mind. 
In claim 35 the recitation of “.... computing an index-value” is a mathematical concept as a mathematical calculation since said step is performed based on a multiplication operation.
With regard to “determine a pause frequency parameter from the waveform” in claim 49, the Specification describes that this determination encompasses a calculation from the CO2 waveform. See the Specification at page 20, line 8. As such, this recitation encompasses a mathematical concept as a mathematical calculation.
"Claims directed to nothing more than judicially recognized exceptions including abstract ideas (such as mathematical algorithms), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04). Concepts identified by the Courts as Abstracts ideas include mental processes and mathematical relationships and, as established in the 2019 Revised Patent Subject Matter Eligibility Guidance, claims to a series of mathematical calculations based on selected information are directed to abstract ideas and, if a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components then it is still in the mental processes category unless the claim cannot practically be performed in the mind (MPEP 2106.04(a)(2) §§ III.A, III.B and IV; "2019 Revised Patent Subject Matter Eligibility Guidance" in Federal Register vol. 84 no. 4, pp. 51–53). Accordingly, the claims recite abstract ideas.
(2A)(2): The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application ("2019 Revised Patent Subject Matter Eligibility Guidance" in Federal Register vol. 84 no. 4, pp. 54–55). The judicial exceptions in the instant claims are not integrated into a practical application because the claim only recites the following additional elements:
Independent claim 35 (device): “two or more sensors and devices each configured to measure a respective physiological parameter of a patient, wherein the two or more sensors and devices comprise two or more of a pulse oximeter, a capnogram, a spirometer, a heart rate sensor, a blood pressure sensor, an ECG, an EEG and an ultrasound”, “a computing unit”, “continuously receive the respective physiological parameters as measured by the two or more sensors and devices”  and a “breath flow measuring device which is operable to measure breath flow”.
Dependent claim 48 (device): in this claim there are no additional elements.
Dependent claim 49 (device): in this claim there are no additional elements.
The additional elements recited in claim 35 do not integrate the recited abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas. The two or more sensors and devices are recited at a high level of generality and are tools used for data gathering purposes. The step of continuously receive the physiological parameters is a data gathering step (extra-solution activity), nominally related to the main process wherein said data is used for the determination of the medical significance level and for the computing of the index-value (abstract) steps. The breath flow meter is recited at a high level of generality for the purpose of measuring breath flow which is a data gathering step. The Specification does not describe what the “computing unit” comprises. However, the broadest most resonable interpretation of this term is that it includes at least a general purpose computer configured to perform the recited functions. As such, the “computing unit”  in claim 35 is a generic computer element recited a at high level of generality and used to implement the abstract ideas. Further, the additional elements do not use the mathematical calculation in a specific manner that sufficiently limits the use of the mathematical concept to a practical application. None of the dependent claims recites any elements that amount to significantly more than the recited judicial exceptions. Claims 36 and 37 recite the various types of physiological parameters, claims 38-45 recite different combinations of the two or more sensors, claim 50 recites additional functional limitations of the medical monitoring device, claims 51 and 52 recite additional structural limitations of the medical monitoring device, in particular a user interface and a display and claim 57 provides information on the range of the medical significance levels and describes the condition for including a medical significance level associated with a heart parameter as one of the multiplied respective medical significance levels. Accordingly, the claims are directed to an abstract idea which is NOT integrated into a practical application.
(2B): Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract ideas, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract ideas (MPEP 2106.05). As explained above, the additional elements recited in claim 35 do not integrate the exceptions into a practical application because they do not amount to significantly more than the exceptions themselves. General purpose computers (“computing unit”) are elements which are well-understood, routine and conventional. See DDR Holdings (Fed. Cir. 2014). While claim 35 recites non-generic computing elements including two or more sensors and devices comprising a pulse oximeter, a capnogram, a spirometer, a heart rate sensor, a blood pressure sensor, an ECG, an EEG and an ultrasound configured to measure a physiological parameter of a patient and a breath flow measuring device and, claim 35 recites that the computing unit is configured to continuously receive the respective physiological parameters, these elements when considered alone and in combination do not provide an inventive concept because they are well-understood, routine and conventional in the field of physiological monitoring. Evidence of this fact can be found in US 5,769,084 to Katz specifically, at col. 1 and 2 under Background of the invention which refers to systems configured to receive physiological parameters measured by two or more sensors and also, at col. 6, lines 65-67 and col. 7, lines 1-5 which explicitly describe that heart rate monitors, oximeters, ECG and air flow monitors are well known in the art.  
The additional elements recited in claim 35 do not confine the use of the abstract ideas to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology and they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing. See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract ideas, and so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A. Claims 35-38, 40-41, 48, 50-52 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0105550 to Rothman (cited in the previous office action) in view of US 5,769,084 to Katz.
This is a new grounds of rejection and is based on further consideration of the claims herein.
Rothman teaches a system and a method for providing an indication of a patient’s health (Abstract).
With regard to claim 35, Rothman teaches a medical monitoring device comprising:
two or more sensors and devices each configured to measure a respective physiological parameter of a patient, wherein the two or more sensors and devices comprise two or more of a pulse oximeter, a capnogram, a spirometer, a heart rate sensor, a blood pressure sensor, an ECG, an EEG and an ultrasound (¶ 68, 71 and 74; Figure 1).
wherein at least one of the two or more sensors and devices are configured to generate a waveform reflective of the corresponding physiological parameter of the patient (¶ 61 and 68). Rothman teaches a blood pressure monitor, an ECG, a blood oxygen measuring device and a heart rate monitor. These monitors generate waveforms of the measured parameter.
a computing unit configured to:
continuously receive the respective physiological parameters as measured by the two or more sensors and devices (¶ 54, 82 and 149). Rothman teaches that the system includes a collection module for collecting raw medical data.
determine respective continuous medical significance levels of each respective physiological parameter as they are continuously received (¶ 56, 74, 75, 82-118, 142-144 and Figures 7 and 8). Rothman teaches the transformation of various measured physiological parameters (raw data) into “transformed numbers or quantities” which are interpreted herein as the Applicant’s “continuous medical significance levels”. See Rothman at ¶ 74 and 83. The measured physiological parameters from which the transformed numbers or quantities (medical significance levels) are obtained are continuous over a period of time. See Rothman at ¶ 142-144 and Figures 7 and 8 which show continuous (uninterrupted) values of heart rate and respiration rate over a period of several days. The transformation of into scaled data is “continuously” performed. See ¶ 2, 10 and 30. Therefore, the transformed numbers or quantities (medical significance levels) are also continuous. See Rothman at ¶ 74, 83-118. 
wherein the continuous medical significance levels are determined by correlating the respective physiological parameter of a physical condition of a patient with that of a normal level of the respective physiological parameter of the physical condition of the patient (¶ 75). Rothman teaches that scaled data (numbers) for each physiological parameter is obtained based on a correlation with historical data expected for the same patient or for a group of patients.
continuously computing an index-value based on the integration of the respective medical significance levels (¶ 56, 74, 118-131). Rothman teaches that an Overall Health Score is calculated from the integration of the scaled data for each of the monitored parameters.
wherein the integration of the respective continuous medical significance levels comprises multiplying the respective continuous medical significance levels of each respective physiological parameter with each other (¶ 75 and 119-131). 
inspect the waveform to generate a reliability index by which a reliability of the index value is assessed, (¶ 150).  Rothman teaches determining when the raw data is noisy.  As such, the waveforms (raw data) are inspected or evaluated to determine noise.
wherein the index-value and the reliability index are cooperatively indicative of a pulmonary and/or cardiac status of the patient (¶ 83 and 119). Rothman teaches that the parameters used in the determination of the Health Score include both, cardiac and pulmonary parameters and, therefore, the Overall Health Score is indicative of the cardiac and pulmonary status of the patient.
Rothman does not teach that the medical monitoring device further comprises a breath flow measuring device which is operable to measure breath flow of the patient for use in refining and improving the reliability index and in revealing a measurement noise and artifact (as in claim 35). 
Katz teaches a system for performing a medical diagnosis comprising an ECG, a heart rate monitor, an oximeter and an airflow sensor (col. 1, lines 14-16, col. 7, lines 1-5 and Figure 1). 
Rothman and Katz are directed to medical diagnosis systems comprising two or more sensors and devices including an ECG, a heart rate monitor, a blood pressure monitor and a blood oxygen measuring device.
 Thus, Rothman and Katz are directed to the same field of endeavor.
It would have been prima face obvious to one with ordinary skill in the art before the effective filling date of the invention to have combined the teachings of Rothman with Katz. One would have modified the system by Rothman with a breath flow measurement device as taught by Katz because all elements were known in the prior art and Katz teaches that medical diagnosis systems comprising two or more sensors or devices are well known in the art and can be modified to include a breath flow measuring device (see Kats at col. 7, lines 1-5 and Figure 5). 
With regard to claim 36 and 37, see Rothman at ¶ 119-129 and 154. 
With regard to claim 38, see Rothman at ¶ 68, 74 and 155.
With regard to claims 40-41, see Rothman at ¶ 68 and 155.
With regard to claim 48, see Rothman at ¶ 30, 161-162. 
With regard to claim 50, see Rothman at Abstract, ¶ 57, 65 and 132 and Figures 7 and 8. Rothman teaches that the system comprises a presentation module configured to display health information of the patient. The presentation module in Rothman is interpreted herein as comprising at least a display. A display can present any type of information. 
With regard to claim 51-52, see Rothman at Abstract and ¶ 57-58 and Figures 7 and 8.
With regard to claim 57, see Rothman at ¶ 61, 75-116 and ¶ 119-129. The transformed numerical quantities include values of 0 and 1 and at least one of the parameters is a heart parameter.
B. Claims 39, 42-45 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0105550 to Rothman in view of US 5,769,084 to Katz as applied to claim 35 above in further view of US 6,174,283 to Nevo (cited in the previous office action).
This is a new grounds of rejection and is based on further consideration of the claims herein.
Rothman teaches a system and a method for providing an indication of a patient’s health. The system includes sensors and devices including a pulse oximeter, a blood pressure monitor and an ECG and, is configured to generate a waveform (Rothman at ¶ 68, 74 and 155). With the provisions by Katz the system includes a breath flow measuring device.
However, neither Rothman nor Katz teach that the sensors and devices comprise an EEG (as in claims 39 and 43) and a capnograph (as in claims 42-45).
Nevo teaches an apparatus for monitoring a patient. The apparatus is configured to compute index values based on the integration of vital sign parameters measured via various sensors and devices (Abstract; col. 4, lines 40-45; col. 7, lines 60-65; col. 8, lines 1-45 and 55-60; Figure 4). Nevo teaches that more than thirty measurements, and thus corresponding sensors, are incorporated when measuring in an ICU or surgical room. The measured parameters, and thus the sensors used, include those for RSP (respiratory), CNS (central nervous system) and cardiovascular (CVS) subsystems. Parameters include heart rate, PAP, NIBP, pulse and capnogram. See Nevo at col. 4, lines 35-40; col. 8, lines 30-35; col. 10, lines 5-10 and Figures 6-8. Central nervous system monitoring, as it is known in the art includes EEG. Capnographs generate CO2 waveforms.
Rothman in view of Katz as modified and Nevo are directed to systems for monitoring physiological conditions of a patient and configured to generate a parameter indicative of the patient’s health from the measured parameters.
Thus, Rothman in view of Katz as modified and Nevo are directed to the same field of endeavor.
It would have been prima face obvious to one with ordinary skill in the art before the effective filling date of the invention to have combined the teachings of Rothman as modified by Katz with Nevo. One would have been motivated to do so and had a reasonable expectation of success in doing so because Rothman is directed to a system for continuously calculating a health score during a patient’s stay in the ICU or ER (see Rothman at ¶ 149) and Nevo teaches that the disclosed sensors and devices, which as just explained include a capnograph and an EEG, are utilized in the ICU for the purpose  of monitoring patients (Nevo at col. 4, lines 35-40; col. 8, lines 30-35; col. 10, lines 5-10).
C. Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0105550 to Rothman in view of US 5,769,084 to Katz as applied to claim 35 above in further view US 2007/0129647 to Lynn (cited in the previous office action).
This is a new grounds of rejection and is based on further consideration of the claims herein.
Rothman teaches a system and a method for providing an indication of a patient’s health. The system includes sensors and devices and the vital signs monitored include respiratory rate. The system is configured to generate a waveform (Rothman at ¶ 74 and 155). With the provisions by Katz the system includes a breath flow measuring device.
However, neither Rothman nor Katz teach that the system is configured to determine a pause frequency parameter from the waveform (as in claim 49).
The term “pause frequency parameter” is interpreted in light of the Specification as “a measure of events wherein no breathing is detected, over a period of time. The events of lack of breathing may include, for example pause and apnea events, and the pause frequency parameter may include a measure of patient's pause and apnea events over a period of time” (see Specification at page 10, second paragraph).
Lynn teaches a patient monitor comprising a plurality of sensors and configured to identify a pathophysiological divergence, including the detection of sleep apnea based on spatial and temporal waveform analysis. The system is further configured to calculate an index of the divergence indicating a severity index of sleep apnea and, a Global Instability Index (GII) derived from respiratory parameters and to provide a recommendation of a protocol based on the GII (¶ 57, 86, 147, 217, 415-416).
Rothman in view of Katz as modified and Lynn are directed to systems for monitoring patient parameters and for calculating an index based on said parameters.
Thus, Rothman in view of Katz as modified and Lynn are directed to the same field of endeavor.
It would have been prima facie obvious to one with ordinary skill in the art before the effective filling date of the invention to have combined the teachings of Rothman as modified by Katz with Lynn. One would have been motivated to do so and had a reasonable expectation of success in doing so because Lynn teaches that a recognized problem in the field of medical monitoring is that conventional patient monitors do not recognize apnea clusters which is a life-threatening process of particular relevance during anesthesia (Lynn at ¶ 59-62). The skilled artisan would recognize that the detection of apneic events would improve Rothman’s system by identifying changes in the respiratory system of a patient being monitored before they become critical which is an explicit objective by Rothman (Rothman at ¶ 34 and 41-42). 

35 USC §103 Rejections-Response to Arguments
In the remarks filed on 2 August 2021 at page 8, Applicant refers to “the October 6, 2020 Office Action”. The Examiner notes that the outstanding rejection is a Final Rejection mailed on 1 April 2021. Applicant’s arguments filed on 2 August 2021 have been considered. 
With regard to the rejection of Independent claim 35, the Applicant asserts that: “while Rothman does provide a pass/fail score, Rothman fails to disclose continuously computing a health significance unit. Specifically, with reference to currently amended independent claim 35, Rothman gives a simple discrete score to each monitored parameter, which the presently claimed invention provides a continuous level of scoring (e.g., between 0 and 1), which reflects the deviation from the expected normal measurement.” The Applicant then adds that “In other words, while Rothman can give a pass/fail output for a given parameter, the present invention as claimed in amended claim 35 defines a continuous score”. To support this assertion the Applicant refers to page 16, second paragraph (paragraph 63 of the published case) of the Specification making emphasis on the following:
“The ordinary level of the physical condition may be in the range of 0 to 1, wherein 1 signifies the best physical condition and 0 signifies the worse physical condition.”

“FIG. 1A illustrates a graph which depicts the medical significance (risk levels) of the ETCO2 
parameter. As shown in FIG. 1A, the Y-axis is the ordinary level, in the scal of 0 to 1.”

The Applicant then concludes that “It should be understood that the term 'continuous' is to be interpreted as the opposite of discrete, rather than continuously providing discrete evaluations, as in the case of Rothman. In other words, the curve of the medical significance level described by the present application is a continuous curve, as opposed to the teachings of Rothman, where the health score curve is discrete.”
It is respectfully submitted that these arguments are not persuasive. Firstly, contrary to the Applicant’s assertion, claim 35, as currently amended, does not recite a “continuously computing a health significance unit”. Claim 35, lines 16-17 recites “continuously computing an index-value”.  This argument is not commensurate with the scope of the claim. Secondly, contrary to the Applicant’s assertions, Rothman does not teach a “pass/fail score” or a “pass/fail output” for the monitored physiological parameters. Rothman teaches a “pass/fail test” which is used evaluate subjective data of the patient during a nursing assessment. See Rothman claims 6-8 and paragraph 71. Thirdly, the claim does not recite “continuous curve of the medical significance level”. The claim recites “determine a continuous medical significance level.....by correlating the respective physiological parameter of a physical condition of a physical condition of the patient with that of a normal level...” (see claim 35, lines 11-15) and “continuously computing an index-value.....” (see claim 35, lines 16-19). The Applicant has not provided any definition of the term “continuous medical significance level” and, contrary to the Applicant’s assertion, the term “continuous” is not limited to the “opposite of discrete”. As explained above, the term “continuous medical significance level” is given its broadest most reasonable interpretation and is interpreted as a level or value uninterrupted in time, sequence, substance, or extent.  
Rothman teaches the transformation of various measured physiological parameters (raw data) into “transformed numbers or quantities” which are interpreted herein as the Applicant’s “continuous medical significance levels”. See Rothman at ¶ 74 and 83. The measured physiological parameters from which the transformed numbers or quantities (medical significance levels) are obtained are continuous over a period of time. See Rothman at ¶ 142-144 and Figures 7 and 8 which show continuous (uninterrupted) values of heart rate and respiration rate over a period of several days. Therefore, the transformed numbers or quantities (medical significance levels) are also continuous. See Rothman at ¶ 74, 83-118. Said transformed numbers (medical significance levels) are obtained from a correlation of the physiological parameter with an expected value. See Rothman at ¶ 75. As such, the transformed numbers (medical significance levels) are determined from a correlation with a “normal level” as required in claim 35.
Applicant’s arguments pertaining the cited art to Baker and Hodgon are moot since these references are not relied upon in the current rejection.
With regard to the rejection of dependent claims 39, 42-45, the Applicant has not provided any specific arguments to rebut the Examiners rationale to combine Rothman as modified Baker and Hodgon with the teachings by Nevo. A new grounds of rejection over Rothman as modified by Katz in view of Nevo has been set forth.
With regard to the rejection of dependent claim 49, the Applicant has not provided any specific arguments to rebut the Examiners rationale to combine Rothman as modified Baker and Hodgon with the teachings by Lynn. A new grounds of rejection over Rothman as modified by Katz in view of Lynn has been set forth.

Conclusion
No claims are allowed.
Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE ARCHER whose telephone number is (571)270-3050. The examiner can normally be reached 9:00 AM-1:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIE ARCHER/               Examiner, Art Unit 1631